Title: From George Washington to the United States Senate, 3 June 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate
                  United States 3d June 1794.
               
               I nominate the following persons to be Captains of the Ships to be procured in pursuance of the "Act to provide a naval armament."  The assistance of these officers will be necessary in the building of the said Ships, but the other officers will not be required until the Ships shall be nearly completed.
               John Barry,
               Samuel Nicholson,
               Silas Talbot,
               Joshua Barney,
               Richard Dale, and
               Thomas Truxton.
               
                  Go: Washington
               
               
            